Citation Nr: 1822678	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for chronic diarrhea.

2. Entitlement to a higher initial rating for anxiety disorder, currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to February 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 RO decision that granted service connection and a 10 percent rating for anxiety disorder not otherwise specified (NOS), and denied service connection for chronic diarrhea.

A hearing was held in February 2018 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 

With regard to the claim for a higher initial rating for service-connected anxiety disorder NOS, the Veteran most recently underwent a VA compensation examination of this disorder in February 2011. Another VA examination was scheduled in April 2017, but he failed to report for such examination. A review of the record reflects that the Veteran was on temporary duty in Afghanistan as a civilian employee of the Department of Defense at the time of the scheduled examination, and that he recently returned from this duty in December 2017. The Board finds that the Veteran had good cause for his failure to report for the scheduled VA examination. See 38 C.F.R. § 3.655. 

At his February 2018 Board hearing, the Veteran testified that he has received ongoing treatment, primarily medication, for his service-connected anxiety disorder. The most recent treatment records on file are dated in July 2010. Ongoing relevant medical records should be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the last VA examination of anxiety disorder was conducted in February 2011, and the most recent treatment records are dated in 2010, the Board finds that a new VA examination is necessary before a decision on the merits may be made. The examiner should determine the current level of severity of his service-connected anxiety disorder. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including any additional medical records added to the file after the last VA examination.

With regard to the claim of service connection for chronic diarrhea, a VA examination was scheduled as to this claim in April 2017, but he failed to report for such examination. As noted above, the Veteran was on temporary duty in Afghanistan at the time of the scheduled examination, and only recently returned from this duty. The Board finds that the Veteran had good cause for his failure to report for the scheduled VA examination. See 38 C.F.R. § 3.655. 

A VA examination has not yet been conducted to determine whether any current bowel disorder is related to service, and the Board finds that such examination must be performed. 38 U.S.C. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). The examiner should consider the Veteran's lay statements and testimony to the effect that he has had recurrent/continuous symptoms of diarrhea since service in Egypt from 1999 to 2000. Updated relevant treatment records should be obtained with regard to the claimed chronic diarrhea disability.

The Veteran is advised that failure to report for the scheduled VA examinations, without good cause, may have detrimental consequences on his pending claims. 38 C.F.R. § 3.655. 

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA, private, or military medical records of treatment or evaluation of the disabilities on appeal, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.

2. After any additional medical records are obtained, schedule the Veteran for a VA examination to determine the current severity of his service-connected anxiety disorder NOS. The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All necessary testing should be performed.

The examiner is asked to opine as to the degree of occupational and social impairment from the Veteran's anxiety disorder NOS.

A complete rationale should be provided for any opinion offered. 

3. After any additional medical records are obtained, schedule a VA examination to determine whether the claimed chronic diarrhea disability is related to service. The examiner should be asked to review the claims file, and respond to the following question:

Indicate the likelihood (very likely, as likely as not, or unlikely) that any current bowel disorder (claimed as chronic diarrhea) is related to service. In this regard, the examiner is asked to consider the lay statements and testimony by the Veteran with regard to continuous diarrhea symptoms since service. 

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If a medical opinion cannot be provided without speculation, the examiner should indicate why this is so.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims, with consideration of all evidence received since the last supplemental statement of the case. If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




